 ,In the Matter ofGENERALTIRE ANDRUBBERCOMPANYandINTERNA-T10NAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN<<HELPERS OF AMERICA,A. F. L., LocAI 759Case No. 13-R-2213.Decided March 44, 1944Mr. A. J. Teuusch,of Wabash;Ind., for theCompany.Mr. O. B. Chambers,of Kokomo, Ind., for the Union.dir. Armin Uhler,of counselto theBoard.,DECISIONANDDIRECTION\OF ELECTION.STATEMENT)OF THE CASEUpon a petition duly filed by International Brotherhood of Team-sters,Chauffeurs, Warehousemen & Helpers of America, A. F. L., Local759, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Gen-eralTire and Rubber Company, Wabash, Indiana, herein called theCompany, the National Labor-Relations Board provided for an appro-priate hearing upon due notice before R. N. Denham, TrialExaminer.Said hearing was held at Wabash, Indiana, on January 19, 1944. TheCompany and the Union appeared and participated.'All parties wereafforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded an opportunity tofile briefs with the Board.Upon.the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Tire and Rubber Companyis anOhio corporation whichoperates plants at Akron, Ohio, and Wabash, Indiana.At the latter'Federal Labor Union No 22408,A. F. of L,which heretofore represented the employeesinvolved and was served with Notice of Hearing did not participate,having waived allinterest in these proceedings.55 N. L. R. B., No. 43.-250i -GENERAL TIRE AND RUBBERCOMPANY251:plant, the only one here involved, the Companymanufactures me-chanicalrubber goods and airplline, tank,and gun parts,exclusivelyfor war purposes.During the year 1943, the Company purchased raw materials, con-sisting chiefly of rubber and' its various compounds, which exceeded1million dollars in value.More than 90',percent ofthese materialswas shipped to the Company's Wabash plant from points outside theState of Indiana.During the same period the Companymanufac-tured products valued at more than 1 million dollars, at least 90 per-cent-of which, was shipped to destniations outside theState ofIndiana.The Company admits thatit is engaged in commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters.Chauffeurs,Warehouse-men &Helpersof America.Local i 59.' affiliatedwith 'the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONOn or about November 22, 1943, the Union communicated with theCompany for the purpose of entering upon negotiations for a contractcovering the Company's shipping and receiving employees, truckdrivers and helpers, whom ]t claimed t,o represent.Tlie Company didnot reply to the Union's written request because of the alleged exist-ence of a 'contract with Federal Labor Union No. 22408 covering allproduction and maintenance employees as well as employees claimedby the Union.2 Since then Federal Labor Union No. 22408 has cededjurisdiction over the employees here concerned, but the Companychallenges the appropriateness of including them in a separate unitas requested in the Union's petition.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'2On August 9, 1941, the Company and Local No 22408 of the Ainei can Federation ofLabor (referred to in the record as Federal Labor Union No 22408) entered into a col-lective agreement in behalf of all emplo5eec of the Company's Wabash Indiana.plant,exclusive of foiemen, supervisors.inspectors, timekeepers.watchmen,laboratory employees,clerks andsalariedemployees'Prior to the expiration of this agreement on December31, 1942, the parties concluded a new contract similar in terms.to riot from October 11,1942, until October 11, 1943Negotiations for certain modifications of the latter agree-ment were pending at the time of the commencement of-this proceeding.'The Field'Examiner reported that The Union submitted 22 membership applicationcards , that the names of 16 person,,appearing on the cards were listed on the Company'spay roll of January 7,1944:that there were 25 employees in the appropriate unit ; andthat 19 of the cardsundated.weredated between Octobei and December 1943, 3 caids being 252DECISIONSOF'NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Sectiton 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union asks for a unit of the Company's shipping and receiv-ing employees, including dockmen, truck drivers, and helpers, but ex-cluding foremen and supervisors.The Company is opposed to theinclusion of these employees in a unit separate from that of the pro-duction group.The record shows that the Company has three so-called departmentsunder the general supervision of the purchasing agent in which the,employees 'sought to be represented by the Union are listed.Theshipping department 4 is located in the shipping room and containsemployees whose duties consist entirely in preparing finished productsfor shipment and assisting in loading the merchandise so prepared ontrucks backed up against the building which houses the shipping room.At times they collect completed orders in the production departmentin order to accelerate the shipping process.The shipping departmentis in the immediate charge of the traffic manager and a supervisory.shipping clerk 5The receiving department ° embraces the employees who unload andstore the materials delivered to the Company's plant by railroad andtruck.They also distribute the materials with the aid of small handtrucks, as and when requested by the several production departments.The receiving department is in charge of a foreman and an assistantforeman.The former performs strictly supervisory duties and he haspower to discipline and to recommend effectively the hiring and dis-missal of employees in his department.The latter, although he re-ceives his daily instructions from the foreman and spends some 40percent of his time in assisting in the work assigned to his subordi-nates, has full charge of separate groups of receiving employees whooperate in different parts of the plant: In the performance of hisduties the assistant foreman may make disciplinary reports direct to4 At the time of the hearing there were nine non-supervisory employees in this depart-ment which is referred to in the records of the Company as Department 26.'The iecord is not clear as to whether or not the Union desires the exclusion of thesupervisory shipping clerk from the unit.This employee receives the daily' workingschedules and is responsible for the assi.ument of the work and its proper performance'by. the employees in his departmentHe has disciplinary powers ; he makes requests forand accepts or rejects additional help furnishedby theemployment department, and hecan effectively recommend the hiring or dismissal of employees in his departmentWeshall therefore exclude the supervisory shipping clerk from the unit.0This department is listed by the Company as Department 1, and contained 16 non-supervisoiy employees at the time of hearing. GENERAL TIRE AND RUBBER COMPANY253the personnel department and without the approval of the foreman.Likewise, he can independently recommend discharge or employmentof men in his department.We find that the assistant foreman is asupervisory employee and we shall exclude him from the unit.The third department here-involved contains a single truck driverwhose varying duties subject him to the partial supervision of boththe office manager and the traffic manager.This employee operatesa small panel truck for the carrying of incoming and outgoing mail,parcel post, and air express shipments, and the performance of mis-cellaneous errands.The record thus clearly shows that the employees, in the foregoingclassifications are not directly concerned with the production of goodsand that the unit requested by the Union 7 is well defined and readilydistinguishable from the production and maintenance group.8Wemust also take into consideration that Federal Labor Union No. 22408,which heretofore represented the elnployees.involved, has relinquishedjurisdiction over them. Insofar as the record is concerned, it mustbe assumed that that union is neither willing nor constitutionally ableto bargain for these employees in the future, so that dismissal of thepresent petition would deprive them of an opportunity to designate anew bargaining representative.Under all the circumstances we findthat all shipping 'and receiving employees, and truck drivers of theCompany, excluding foremen, assistant foremen, the supervisory ship-ping clerk, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.7 The Companyhas no employees in the other categories mentioned in the petition, suchas dockmen and helpers.8 Cf.Matterof Medo Photo Supply Corporation,43 N. L. R. B. 989;Matter ofPrentice-Hall, Inc.,39 N. L. R. B. 92.There is evidence that permanent transfers of employees from the Company's ship-ping and receiving departments to the production departments are made with somefrequencyHowever, there is no indication of interchange of employees in these groupswhich would present an obstacle to their separation. 254DECISIONS OF NATION_^L LABOR RELATIONS 'BOARDDIRECTIONOF ELECTIONBy virtue of and pursuant to the pow-er,vested in-the National LaborRelations Board by' Section 9 (c) of the -National Labor RelationsAct, and pursuant to Article III,'Section 9, of National Labor Rela-tions Board Rules and Regulations-Series `3, it is hereby -DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargeunng with General Tire and,Rubber Company, Wabash, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the' Thirteenth Region, acting in this matter,as agent for the National Labor, Relations Board,'and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the -date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who, present .themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of -America, Local 759, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining.